Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 Response to Amendment
	The amendment filed on 03/29/2021 has been entered. As directed by the amendment: claims 1, 5, 17, and 24 have been amended; and claims 7 and 9-16 are cancelled. Claims 1-6, 8, and 17-28 are, therefore, pending examination.
	The amendment to claims 1 and 17 is sufficient in overcoming the previously indicated prior art rejections under 35 USC 103.
	The amendment to claims 5 and 24 is sufficient to overcome the previously indicated rejections under 35 USC 112 (a). 
	The previously indicated rejections are, therefore, withdrawn. Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 19 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claim 19 recites “the welding torch comprises a tungsten inert gas welding torch,” whereas claims 17, from which claim 19 directly depends, recites the welding torch comprising “a gas tungsten arc welding (GTAW) electrode.”  It is unclear in what way, if any, the subject matter of claim 19 is intended to further limit the subject matter of claim 17.  That is, it seems that the welding torch comprises a GTAW electrode would imply that the welding torch is a TIG torch.  Clarification is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtner et al. (U.S. Publication 2009/0277892), hereinafter Achtner, in view of Kunz (U.S. Patent 5998760), in view of Rehrig (U.S. Patent 5403987), in view of Fujimura et al. (U.S. Publication 2006/0237441), hereinafter Fujimura, and in further view of Parks et al. (U.S. Patent 5791551), hereinafter Parks.
Regarding claim 1, Achtner discloses a welding torch (Figures 1-2 and 4-6; welding torch 32) (para. 0029, “The present invention is applicable to a variety of welding implements including, but not limited to, TIG torches, GMAW guns, shielded metal arc welding (SMAW) holders, plasma torches, and the like. The following example embodiments will make reference to TIG welding only for convenience of explanation. The present invention is equally applicable to many other welding-type processes.”), comprising: 

    PNG
    media_image1.png
    441
    826
    media_image1.png
    Greyscale

a torch head (torch head 102; para. 0040); 
a gas tungsten arc welding (GTAW) electrode (Figures 1-2 and para. 0030; tungsten electrode 35); 
an electrical conductor (96) configured to conduct a welding current to the GTAW electrode via the torch head (para. 0042; “heat pipe 96 connected to the connector 94 extends the length of the handle 85 to contact the torch head 102…The heat pipe 96 may have a casing made from a solid conductive material such as, for example, aluminum, copper, and the like, such that it may carry the welding current.”) (see also para. 0041, connector 94 attaches to a cable that supplies power) (para. 0047, “In operation, a gas and power supply cable 34 is connected to the connector 94, to supply a gas and current to the torch 32. The current supplied by the cable 34 is conducted and travels through the connector 94, through the heat pipe 96, and to the 
an outer material layer (sleeve 100) disposed about at least a portion of the electrical conductor (96) (as shown in Figure 6).
Achtner discloses that body (64) and handle (85) have corresponding portions (86) and (88) that allow for “easy gripping” (para. 0039).  In Achtner, 64 and 85 are disposed about outer material layer (100).  Achtner is silent on the material or 
Furthermore, Achtner discloses, in paragraph 0047, that “As the welding process generates heat at and near the torch head 102, the heat pipe 96 transfers the thermal energy from the torch head 102 away from the torch head 102 and to the thermal energy sink 98. At the thermal energy sink 98, the thermal energy may be dispersed over a large area, such as the fins 103. In this way, the intense heat generated by the welding process is directed away from the torch head 102 such that the welding process may occur for a longer period of time without the welding components becoming excessively hot” and, in paragraph 0048, that “Simultaneously, a fluid, such as an inert shielding gas, flows from the cable 34 into the connector 94. The fluid flows from the connector 94 out of the radially-extending holes 106 into the cavity 108. The fluid flows past the fins 103 of the thermal energy sink 98 towards the cavity 111. As the fluid flows past the fins 103 of the thermal energy sink 98, the fluid convectively transfers the thermal energy away from the thermal energy sink 98. The fluid then flows from the cavity 111 into the radially-extending holes 110 into the annularly-extending channel 112. The fluid flows from the annularly-extending channel 112 into the inner channels 114 of the torch head 102 and out of the holes 118. This flow pattern serves the dual purpose of directing the heat away from the thermal energy sink 98 via convective heat transfer and, in the case where the fluid is a shielding gas, also provides a shielding gas to the welding surface to reduce the formation of oxides during the welding process.”

Kunz teaches that it is known in the art of arc welding torches (Col. 1, lines 9-12; “…invention relates to a torch for shielded arc welding comprising an inner part for carrying the current and an outer part and isolation means arranged therebetween.”) (Col. 1, lines 23-24; “object of the invention to provide a compact torch with efficient heat removal”)(Figs. 1 and 2) (Col. 2, lines 32-38; “parts carrying the welding current are arranged in the core of the torch. They comprise an inner neck section 1, 4, a contact tip holder 2, and the tip 3 for guiding a welding wire 11. All these parts form a central channel (not shown) for receiving welding wire 11. Inner neck section 1,4 and tip 3 are made of copper for good thermal and electric conductivity, and tip holder 2 is made of copper or brass.”  Considered to correspond to the electrical conductor 96 of Achtner that conducts the welding current) for an outer material layer to be disposed about at least a portion of the electrical conductor, the outer material layer being electrically or thermally insulating (Col. 3, lines 6-9; “Insulating means are arranged between the metal outer and inner parts of the torch for providing electric insulation. They comprise a rear tube 24, an intermediate tube 25 and a front tube 26 as well as insulating rings 27 and 28.”) (Col. 3, lines 15-19; “Intermediate tube 25 is arranged between the forward end of inner neck section 1, 4, which extends beyond intermediate member 14 into the ceramic insulating tube 25, as shown in Figure 1, is disposed about at least a portion of conductor 1,4 and is considered to correspond to sleeve 100 of Achtner).
The advantage of combining the teachings of Kunz is that in doing so would provide means for electrically insulating the welding torch.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, with Kunz, by replacing the material of the outer material layer of Achtner, with the teachings of Kunz, to provide a means for electrically insulating the welding torch.  
The primary combination is silent on the torch head having at least one braze and the welding torch having a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at least one braze of the torch head, the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer.

    PNG
    media_image2.png
    563
    851
    media_image2.png
    Greyscale

Rehrig teaches that it is known in the art of TIG torches (Col. 1, lines 1-22) (Figures 1-2; welding torch 10, torch head 12, handle 14, which correspond to the same as Achtner) for the torch head to have at least one braze (Col. 4, lines 38-52; “The barrel 16 of the torch head section 12 is joined to the handle section 14 by means of a tubular coupler 42 formed of a highly conductive metal material which is brazed to barrel 16 and extends laterally therefrom at an angle thereto. Coupler 42 communicates with the interior of barrel 16 and is provided with a rear radial flange 44 which is brazed to the forward end of a helix 46 defined by a coil of solid wire formed of copper or other flexible metal or alloy of high conductivity and mechanical strength. The gage of the wire is appropriate to the intensity of the electric welding current for which the torch is designed and is preferably rectangular in cross section to provide more current carrying capacity, more heat dissipation and greater durability than a cylindrical wire of the same cross-sectional dimension.”).
heat resistant silicone rubber 52; Col. 4, lines 66-68) disposed between the electrical conductor (46; Col. 4, lines 44-53; “defined by a coil of solid wire formed of copper or other flexible metal or alloy of high conductivity and mechanical strength. The gage of the wire is appropriate to the intensity of the electric welding current for which the torch is designed and is preferably rectangular in cross section to provide more current carrying capacity, more heat dissipation and greater durability than a cylindrical wire of the same cross-sectional dimension”) and the outer material layer (outer insulating material 54; Col. 5, lines 1-10), the insulator defined by the electrical conductor (46), the outer material layer (54), and the at least one braze of the torch head (52 is formed about 46 and proximate portions of 42, which are brazed as detailed above) (Here, the plain and ordinary meaning of “defined” is “determined, fixed, or clearly marked out as to extent, outline, or form”-www.dictionary.com/browse/defined, viewed on 05/06/2021.  In Rehrig, insulator 52 is, at least partially, defined in terms of extent or outline, by the braze at 42 and the positioning between 46 and 54), the insulator (52) being configured to reduce transfer of the heat from the electrical conductor to the outer material layer (Col. 5, lines 37-40; “52 additionally provides a second layer of thermal and electrical insulation for the metallic helix 46 for the protection of the operator.”).
The advantage of combining the teachings of Rehrig is that in doing so would provide a mechanical means of joining the torch head and the handle together that does not substantially affect the conductivity of the welding torch, as well as, providing thermal and electrical insulation for the electrical conductor in order to protect a user.  Furthermore, those of ordinary skill in the art would recognize that brazing does not barrel 16, couplet 42, etc.).  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the torch head and the handle for in doing so would join the torch head and the handle together without melting the corresponding materials, which could lead to a weaker or less desirable joint.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified by Kunz, with Rehrig by replacing the connection between the torch head and handle and adding to the electrical connector and outer material layer of Achtner, and adding to the ceramic insulator of Kunz, with the teachings of Rehrig, to provide a mechanical means of joining the torch head and the handle together that does not substantially affect the conductivity of the welding torch, as well as, providing thermal and electrical insulation for the electrical conductor in order to protect a user (Here, using the silicon rubber insulator of Rehrig provides thermal and electrical insulation which would offer additional protection to a user).  Furthermore, those of ordinary skill in the art would recognize that brazing does not include melting the base material (barrel 16, couplet 42, etc.).  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the torch head and the handle for in doing so would join the torch head and the handle together without melting the corresponding materials, which could lead to a weaker or less desirable joint.
The primary combination is silent on the insulator being a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at 
However, Fujimura teaches that it is known in the art of insulating heater assemblies (Figure 2; paragraph 0002; heating elements 6 considered to correspond to the claimed electrical conductors, outer member 1 considered to correspond to the claimed outer material layer, with insulated region 3 being disposed between the electrical conductor 6 and the outer material layer 1-para. 0025, vacuum void space 3 delineates the area wherein vacuum is drawn between 6 and 1) (Fujimura further states, in paragraph 0022, that a vacuum provides thermal insulation, which protects heating elements 6 at elevated temperatures while providing effective thermal insulation to minimize heat transfer to the surrounding environment through outer layer 1 (para. 0025).  Therefore, Fujimura is concerned with preventing heat transfer to the surrounding environment and, accordingly, preventing overheating (at least partially) via a vacuum insulated region) to use a sealed vacuum region disposed between the electrical conductor (6) and the outer material layer (1), the sealed vacuum region defined by the electrical conductor (6) and the outer material layer (1) (para. 0022, vacuum is drawn in the delimiting spaced between the inner member and the outer member of the heater assembly and forms thermal insulation; para. 0025, vacuum void space 3 provides effective thermal insulation to minimize convection and conduction heat loss through the outer member 1 to the environment).  Fujimura further teaches the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer (cited above).
see para. 0025 of Fujimura).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified by Kunz and Rehrig, with Fujimura, by substituting the insulator of Achtner, as modified above, with the teachings of Fujimura, to provide effective thermal insulation to minimize convection and conduction heat loss through the outer material layer (see para. 0025 of Fujimura), which would be beneficial in the welding torch of Achtner in order to reduce the heat a user would be exposed to while handling/using the welding torch.  Furthermore, using the vacuum insulation would amount to a simple substitution of art recognized insulators (rubber vs. sealed vacuum) performing the same function of providing thermal insulation and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination teaches each claimed limitation except for explicitly the sealed vacuum region being defined by at least one braze.
Parks teaches that it is known in the art of vacuum insulated vessels (Abstract) for the sealed vacuum region (Col. 5, lines 25-27; “In order to create a vacuum in the panel 10, one or more evacuation orifices or ports 24 are formed through the upper wall 14 of the jacket 12.”) (interior surface 20 between 14 and 16; Fig. 2-3) to be defined by at least one braze (Col. 5, lines 42-51; “Once the interior surface 20 is sufficiently evacuated, the jacket 12 is hermetically sealed using a preform 28 of sintered particles of brazing material. The braze preform 28 is positioned so as to seal the evacuation ports 24 when the brazing material is melted and allowed to solidify. The adequacy of 
Parks teaches that “typical braze pastes give off or evaporate volatiles which can contaminate the vacuum system and/or adversely affect the integrity of the final braze seal. Because they are sintered, the present braze preforms can substantially reduce this problem” (Col. 2, lines 32-37) and “Because the present sintered braze preforms can be substantially free, if not devoid, of volatile materials (i.e. either binderless or a substantial amount of binder being burned off during sintering), outgassing of such volatile compounds from the preform can be eliminated or significantly reduced during the manufacturing of the vessel 10. Such outgassing can otherwise rupture a preform. Ruptured preforms not only result in failed vacuum insulation vessels, but can also lead to contamination of the brazing heaters. Contaminated heaters have altered resistivity and radiant emission characteristics when compared to clean heaters. Therefore, ruptured braze preforms also have a detrimental effect on future sealing operations” (Col. 12, line 59, to Col. 13, line 6).
The advantage of combining the teachings of Parks is that in doing so would provide an effective seal for the vacuum insulated region that substantially reduces the problem of adversely affecting the integrity of the seal.

Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Achtner further discloses (Fig. 6) an outer overmolded layer (85) disposed about the outer material layer (100) (Here, 85 is disposed at least partially about 100).
Rehrig also teaches an outer overmolded layer (54, formed of an elastomeric insulating material such as silicone rubber; Col. 5, lines 1-5) (Col. 6, lines 13-20; “placed in a mold into which a silicone rubber molding compound is injected to form the molded body 54”).
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
Achtner further discloses that the outer overmolded layer comprises rubber, plastic, or some other polymer (para. 0039, “composed of hard rubberized material).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation.
As detailed above, Kunz teaches the outer material layer comprises a ceramic (see citations in claim 1 above).
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
indirectly) the outer material layer and the electrical conductor (discussed in claim 1 above).
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Achtner further discloses a base adapter (94) having an opening (104) configured to receive a welding cable (para. 0041, connector 94 has a port 104 that is adapted for attachment to a cable that supplies power and gas), wherein the outer material layer (64/88) is coupled (indirectly) to the base adapter (94) of the welding torch.  
Regarding claim 21, the primary combination, as applied to claim 1, teaches each claimed limitation.
Achtner further discloses the welding torch comprising a base adapter (para. 0041, connector 94 has a port 104 that is adapted for attachment to a cable that supplies power and gas) connected (indirectly) to the outer material layer (100).
Rehrig further teaches the welding torch comprising a base adapter (connector 50) that is brazed to conductive conduit (48; Col. 4, lines 53-65).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified above, with Rehrig, by replacing the connection between the outer material layer and the base adapter of Achtner, as modified to use the ceramic layer of Kunz, with the teachings of Rehrig, in order to provide a mechanical means of joining the base adapter and the ceramic outer material layer together that does not substantially affect the conductivity of the welding torch.  Furthermore, those of ordinary skill in the art would recognize that brazing does base adapter and ceramic layer) and is beneficial in joining dissimilar materials.  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the base adapter and the ceramic outer material layer.
The primary combination, therefore, teaches the sealed vacuum region (3 of Fujimura) being defined by the electrical conductor (96 of Achtner), the outer material layer (100 of Achtner as modified by the ceramic tube of Kunz), the base adapter (94 of Achtner), and the at least one braze (of Rehrig and/or Parks).
Regarding claim 26, the primary combination, as applied to claim 1, teaches each claimed limitation.
Achtner further discloses the torch head being configured to receive a back cap (backcap 70; para. 0032).
Regarding claim 27, the primary combination, as applied to claim 1, teaches each claimed limitation.
Achtner further discloses wherein the electrical conductor (96) is configured to conduct the welding current from a torch handle (85, which is connected to 94) to the torch head (para. 0047, “In operation, a gas and power supply cable 34 is connected to the connector 94, to supply a gas and current to the torch 32. The current supplied by the cable 34 is conducted and travels through the connector 94, through the heat pipe 96, and to the torch head 102 to supply a current to the electrode 35.”).  
Regarding claim 28, the primary combination, as applied to claim 21, teaches each claimed limitation.
96) is configured to conduct the welding current from the base adapter, through a torch handle, to the torch head (para. 0047, “In operation, a gas and power supply cable 34 is connected to the connector 94, to supply a gas and current to the torch 32. The current supplied by the cable 34 is conducted and travels through the connector 94, through the heat pipe 96, and to the torch head 102 to supply a current to the electrode 35.”).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtner et al. (U.S. Publication 2009/0277892), hereinafter Achtner, in view of Kunz (U.S. Patent 5998760), in view of Rehrig (U.S. Patent 5403987), in view of Fujimura et al. (U.S. Publication 2006/0237441), hereinafter Fujimura, and Parks et al. (U.S. Patent 5791551), hereinafter Parks, and in further view of Reid (U.S. Publication 2011/0264084).
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
The primary combination further teaches wherein the sealed vacuum region extends along an entire length of the welding torch [insulator 52 occurring in the welding torch of Rehrig and vacuum space 3 occurring along the entire length of the heater of Fujimura].  
However, in order to provide additional evidence, the examiner cites to Reid.
Reid teaches that it is known in the art of vacuum insulated tools (para. 0001; Fig. 9, vacuum insulated space 722, hand held tool 700) for the vacuum region to extend along an entire length of the tool (para. 0052; “the vacuum insulated structure extends all the way from near the tip 740, through the handle 790, and through the 
The advantage of combining the teachings is that in doing so would provide the vacuum insulation, which provides excellent thermal insulation (para. 0001), along the entire length of the welding torch, thereby thermally insulating the entire torch.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified above, with Reid, by replacing the length in which the vacuum insulated region extends of Achtner, as modified, with the teachings of Reid, to provide the vacuum insulation, which provides excellent thermal insulation (para. 0001), along the entire length of the welding torch, thereby thermally insulating the entire torch.
Claims 17-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtner et al. (U.S. Publication 2009/0277892), hereinafter Achtner, in view of Kunz (U.S. Patent 5998760), in view of Rehrig (U.S. Patent 5403987), in view of Fujimura et al. (U.S. Publication 2006/0237441), hereinafter Fujimura, and in further view of Parks et al. (U.S. Patent 5791551), hereinafter Parks.
Regarding claim 17, Achtner discloses a welding torch (Figures 1-2 and 4-6; welding torch 32) (para. 0029, “The present invention is applicable to a variety of welding implements including, but not limited to, TIG torches, GMAW guns, shielded metal arc welding (SMAW) holders, plasma torches, and the like. The following example embodiments will make reference to TIG welding only for convenience of explanation. 

    PNG
    media_image1.png
    441
    826
    media_image1.png
    Greyscale

a gas tungsten arc welding (GTAW) electrode (Figures 1-2 and para. 0030; tungsten electrode 35); 
a torch head (torch head 102; para. 0040);
a torch handle, comprising:
an electrical conductor (96) configured to conduct a welding current to the GTAW electrode via the torch head (para. 0042; “heat pipe 96 connected to the connector 94 extends the length of the handle 85 to contact the torch head 102…The heat pipe 96 may have a casing made from a solid conductive material such as, for example, aluminum, copper, and the like, such that it may carry the welding current.”) (see also para. 0041, connector 94 attaches to a cable that supplies power) (para. 
an outer material layer (sleeve 100) disposed about at least a portion of the electrical conductor (96) (as shown in Figure 6); and
an outer overmolded layer (hard rubberized material 85; para. 0039) disposed about the outer material layer (100) (Here, 85 is disposed at least partially about 100).
Achtner discloses that (64) and (85) have corresponding portions (86) and (88) that allow for “easy gripping” (para. 0039).  In Achtner, 64 and 85 are disposed about outer material layer (100).  Achtner is silent on the material or composition of the outer material layer and, therefore, does not explicitly disclose the outer material layer (100) being electrically or thermally insulating, although such may be implied as evidenced by the above.
Furthermore, Achtner discloses, in paragraph 0047, that “As the welding process generates heat at and near the torch head 102, the heat pipe 96 transfers the thermal energy from the torch head 102 away from the torch head 102 and to the thermal energy sink 98. At the thermal energy sink 98, the thermal energy may be dispersed over a large area, such as the fins 103. In this way, the intense heat generated by the welding process is directed away from the torch head 102 such that the welding process may occur for a longer period of time without the welding components becoming excessively hot” and, in paragraph 0048, that “Simultaneously, a fluid, such as an inert shielding gas, flows from the cable 34 into the connector 94. The fluid flows from the 
Achtner is further silent on the torch head having at least one braze and the welding torch having a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at least one braze of the torch head, the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer or an end user.
Kunz teaches that it is known in the art of arc welding torches (Col. 1, lines 9-12; “…invention relates to a torch for shielded arc welding comprising an inner part for carrying the current and an outer part and isolation means arranged therebetween.”) (Col. 1, lines 23-24; “object of the invention to provide a compact torch with efficient heat removal”)(Figs. 1 and 2) (Col. 2, lines 32-38; “parts carrying the welding current are arranged in the core of the torch. They comprise an inner neck section 1, 4, a contact tip holder 2, and the tip 3 for guiding a welding wire 11. All these parts form a central Col. 3, lines 6-9; “Insulating means are arranged between the metal outer and inner parts of the torch for providing electric insulation. They comprise a rear tube 24, an intermediate tube 25 and a front tube 26 as well as insulating rings 27 and 28.”) (Col. 3, lines 15-19; “Intermediate tube 25 is arranged between the forward end of inner neck section 1, 4, which extends beyond intermediate member 14 into the torch head, and intermediate section 14. Intermediate tube 25 is a ceramic tube.”) (ceramic insulating tube 25, as shown in Figure 1, is disposed about at least a portion of conductor 1,4 and is considered to correspond to sleeve 100 of Achtner).
The advantage of combining the teachings of Kunz is that in doing so would provide means for electrically insulating the welding torch.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, with Kunz, by replacing the material of the outer material layer of Achtner, with the teachings of Kunz, to provide a means for electrically insulating the welding torch.  
The primary combination is silent on the torch head having at least one braze and the welding torch having a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at least one braze of the torch 

    PNG
    media_image2.png
    563
    851
    media_image2.png
    Greyscale

Rehrig teaches that it is known in the art of TIG torches (Col. 1, lines 1-22) (Figures 1-2; welding torch 10, torch head 12, handle 14, which correspond to the same as Achtner) for the torch head to have at least one braze (Col. 4, lines 38-52; “The barrel 16 of the torch head section 12 is joined to the handle section 14 by means of a tubular coupler 42 formed of a highly conductive metal material which is brazed to barrel 16 and extends laterally therefrom at an angle thereto. Coupler 42 communicates with the interior of barrel 16 and is provided with a rear radial flange 44 which is brazed to the forward end of a helix 46 defined by a coil of solid wire formed of copper or other flexible metal or alloy of high conductivity and mechanical strength. The gage of the wire is appropriate to the intensity of the electric welding current for which the torch is designed and is preferably rectangular in cross section to provide more current carrying 
Rehrig further teaches an insulator (heat resistant silicone rubber 52; Col. 4, lines 66-68) disposed between the electrical conductor (46; Col. 4, lines 44-53; “defined by a coil of solid wire formed of copper or other flexible metal or alloy of high conductivity and mechanical strength. The gage of the wire is appropriate to the intensity of the electric welding current for which the torch is designed and is preferably rectangular in cross section to provide more current carrying capacity, more heat dissipation and greater durability than a cylindrical wire of the same cross-sectional dimension”) and the outer material layer (outer insulating material 54; Col. 5, lines 1-10), the insulator defined by the electrical conductor (46), the outer material layer (54), and the at least one braze of the torch head (52 is formed about 46 and proximate portions of 42, which are brazed as detailed above) (Here, the plain and ordinary meaning of “defined” is “determined, fixed, or clearly marked out as to extent, outline, or form”-www.dictionary.com/browse/defined, viewed on 05/06/2021.  In Rehrig, insulator 52 is, at least partially, defined in terms of extent or outline, by the braze at 42 and the positioning between 46 and 54), the insulator (52) being configured to reduce transfer of the heat from the electrical conductor to the outer material layer (Col. 5, lines 37-40; “52 additionally provides a second layer of thermal and electrical insulation for the metallic helix 46 for the protection of the operator.”).
Rehrig also teaches an outer overmolded layer (54, formed of an elastomeric insulating material such as silicone rubber; Col. 5, lines 1-5) (Col. 6, lines 13-20; “placed 
The advantage of combining the teachings of Rehrig is that in doing so would provide a mechanical means of joining the torch head and the handle together that does not substantially affect the conductivity of the welding torch, as well as, providing thermal and electrical insulation for the electrical conductor in order to protect a user.  Furthermore, those of ordinary skill in the art would recognize that brazing does not include melting the base material (barrel 16, couplet 42, etc.).  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the torch head and the handle for in doing so would join the torch head and the handle together without melting the corresponding materials, which could lead to a weaker or less desirable joint.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified by Kunz, with Rehrig by replacing the connection between the torch head and handle and adding to the electrical connector and outer material layer of Achtner, and adding to the ceramic insulator of Kunz, with the teachings of Rehrig, to provide a mechanical means of joining the torch head and the handle together that does not substantially affect the conductivity of the welding torch, as well as, providing thermal and electrical insulation for the electrical conductor in order to protect a user (Here, using the silicon rubber insulator of Rehrig provides thermal and electrical insulation which would offer additional protection to a user).  Furthermore, those of ordinary skill in the art would recognize that brazing does not include melting the base material (barrel 16, couplet 42, etc.).  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the torch head and the handle for in doing so would join the torch head and the handle together without melting the corresponding materials, which could lead to a weaker or less desirable joint.
The primary combination is silent on the insulator being a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at least one braze of the torch head, the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer or to an end user.
However, Fujimura teaches that it is known in the art of insulating heater assemblies (Figure 2; paragraph 0002; heating elements 6 considered to correspond to the claimed electrical conductors, outer member 1 considered to correspond to the claimed outer material layer, with insulated region 3 being disposed between the electrical conductor 6 and the outer material layer 1-para. 0025, vacuum void space 3 delineates the area wherein vacuum is drawn between 6 and 1) (Fujimura further states, in paragraph 0022, that a vacuum provides thermal insulation, which protects heating elements 6 at elevated temperatures while providing effective thermal insulation to minimize heat transfer to the surrounding environment through outer layer 1 (para. 0025).  Therefore, Fujimura is concerned with preventing heat transfer to the surrounding environment and, accordingly, preventing overheating (at least partially) via a vacuum insulated region) to use a sealed vacuum region disposed between the electrical conductor (6) and the outer material layer (1), the sealed vacuum region 6) and the outer material layer (1) (para. 0022, vacuum is drawn in the delimiting spaced between the inner member and the outer member of the heater assembly and forms thermal insulation; para. 0025, vacuum void space 3 provides effective thermal insulation to minimize convection and conduction heat loss through the outer member 1 to the environment).  Fujimura further teaches the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer (cited above).
The advantage of combining the teachings of Fujimura is that in doing so would provide effective thermal insulation to minimize convection and conduction heat loss through the outer material layer (see para. 0025 of Fujimura).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified by Kunz and Rehrig, with Fujimura, by substituting the insulator of Achtner, as modified above, with the teachings of Fujimura, to provide effective thermal insulation to minimize convection and conduction heat loss through the outer material layer (see para. 0025 of Fujimura), which would be beneficial in the welding torch of Achtner in order to reduce the heat a user would be exposed to while handling/using the welding torch.  Furthermore, using the vacuum insulation would amount to a simple substitution of art recognized insulators (rubber vs. sealed vacuum) performing the same function of providing thermal insulation and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination teaches each claimed limitation except for explicitly the sealed vacuum region being defined by at least one braze.
Abstract) for the sealed vacuum region (Col. 5, lines 25-27; “In order to create a vacuum in the panel 10, one or more evacuation orifices or ports 24 are formed through the upper wall 14 of the jacket 12.”) (interior surface 20 between 14 and 16; Fig. 2-3) to be defined by at least one braze (Col. 5, lines 42-51; “Once the interior surface 20 is sufficiently evacuated, the jacket 12 is hermetically sealed using a preform 28 of sintered particles of brazing material. The braze preform 28 is positioned so as to seal the evacuation ports 24 when the brazing material is melted and allowed to solidify. The adequacy of this seal will determine whether a vacuum is maintained in the interior space 20 of the vessel 10. The effective opening (i.e., open area) provided by the evacuation ports 24 is large enough to allow the timely evacuation of the interior space 20. At the same time, each individual port 24 is small enough to be sealed by the molten brazing material of the preform 28 without excessive drainage of the molten brazing material through the ports 24.”).
Parks teaches that “typical braze pastes give off or evaporate volatiles which can contaminate the vacuum system and/or adversely affect the integrity of the final braze seal. Because they are sintered, the present braze preforms can substantially reduce this problem” (Col. 2, lines 32-37) and “Because the present sintered braze preforms can be substantially free, if not devoid, of volatile materials (i.e. either binderless or a substantial amount of binder being burned off during sintering), outgassing of such volatile compounds from the preform can be eliminated or significantly reduced during the manufacturing of the vessel 10. Such outgassing can otherwise rupture a preform. Ruptured preforms not only result in failed vacuum insulation vessels, but can also lead  (Col. 12, line 59, to Col. 13, line 6).
The advantage of combining the teachings of Parks is that in doing so would provide an effective seal for the vacuum insulated region that substantially reduces the problem of adversely affecting the integrity of the seal.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified above, with Parks, by substituting the sealing of the vacuum insulator of Fujimura, with the teachings of Parks, to provide an effective seal for the vacuum insulated region that substantially reduces the problem of adversely affecting the integrity of the seal.
Regarding claim 18, the primary combination, as applied to claim 17, teaches each claimed limitation.
Achtner further discloses that the overmolded layer comprises rubber, plastic, or some other polymer (para. 0039, “composed of hard rubberized material).
Rehrig also discloses the overmolded layer being rubber, plastic, or some other polymer (silicone rubber; as detailed in claim 17 above).
Kunz, as detailed in claim 17 above, teaches the outer material layer comprises a ceramic (see citations in claim 17 above).
Regarding claim 19, the primary combination, as applied in claim 17, teaches each claimed limitation.  
para. 0029, “The present invention is applicable to a variety of welding implements including, but not limited to, TIG torches, GMAW guns, shielded metal arc welding (SMAW) holders, plasma torches, and the like. The following example embodiments will make reference to TIG welding only for convenience of explanation. The present invention is equally applicable to many other welding-type processes.”).
Regarding claim 22, the primary combination, as applied to claim 17, teaches each claimed limitation.
Achtner further discloses the welding torch comprising a base adapter (para. 0041, connector 94 has a port 104 that is adapted for attachment to a cable that supplies power and gas) connected to the torch handle.
Rehrig further teaches the welding torch comprising a base adapter (connector 50) that is brazed to conductive conduit (48; Col. 4, lines 53-65).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified above, with Rehrig, by replacing the connection between the handle and the base adapter of Achtner, with the teachings of Rehrig, in order to provide a mechanical means of joining the base adapter and the handle together that does not substantially affect the conductivity of the welding torch.  Furthermore, those of ordinary skill in the art would recognize that brazing does not include melting the base material (base adapter and handle) and is beneficial in joining dissimilar materials.  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the base adapter and the handle.
3 of Fujimura) being defined by the electrical conductor (96 of Achtner), the outer material layer (100 of Achtner as modified by the ceramic tube of Kunz), the base adapter (94 of Achtner), and the at least one braze (of Rehrig and/or Parks).
Regarding claim 23, the primary combination, as applied to claim 22, teaches each claimed limitation.
Achtner further discloses the base adapter (94) comprising an opening (104) configured to receive a welding cable (para. 0041, connector 94 has a port 104 that is adapted for attachment to a cable that supplies power and gas and has an end that connects to the heat pipe 96), the electrical conductor (96) defining a portion of the opening and extending from the opening to the torch head (para. 0041 and 0042; 96 is connected to the connector 94 and extends the length of the handle 85 to contact the torch head 102) (para. 0047; “In operation, a gas and power supply cable 34 is connected to the connector 94, to supply a gas and current to the torch 32. The current supplied by the cable 34 is conducted and travels through the connector 94, through the heat pipe 96, and to the torch head 102 to supply a current to the electrode 35.”) (Figure 6 shows 96 being received in the opening of 94 and, accordingly defines, at least a portion of the opening).
Regarding claim 24, the primary combination, as applied to claim 17, teaches each claimed limitation.
Rehrig, as detailed in claim 17, teaches the at least one braze coupling (indirectly) the outer material layer to the electrical conductor (discussed in claim 17 above).
Regarding claim 25, the primary combination, as applied to claim 17, teaches each claimed limitation.
Achtner further discloses the torch head being configured to receive a back cap (backcap 70; para. 0032).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtner et al. (U.S. Publication 2009/0277892), hereinafter Achtner, in view of Kunz (U.S. Patent 5998760), in view of Rehrig (U.S. Patent 5403987), in view of Fujimura et al. (U.S. Publication 2006/0237441), hereinafter Fujimura, and Parks et al. (U.S. Patent 5791551), hereinafter Parks, and in further view of Reid (U.S. Publication 2011/0264084).
Regarding claim 20, the primary combination, as applied to claim 17, teaches each claimed limitation.
The primary combination further teaches wherein the sealed vacuum region extends from a base of the torch handle to the torch head [insulator 52 occurring in the welding torch of Rehrig, extending from a base of the handle to the torch head and vacuum space 3 occurring along the entire length of the heater of Fujimura].  
However, in order to provide additional evidence, the examiner cites to Reid.
Reid teaches that it is known in the art of vacuum insulated tools (para. 0001; Fig. 9, vacuum insulated space 722, hand held tool 700) for the vacuum region to extend from a base of the handle to the head (para. 0052; “…the vacuum insulated structure extends only from the handle 790 to near the tip 740…” or “the vacuum insulated structure extends all the way from near the tip 740, through the handle 790, 
The advantage of combining the teachings is that in doing so would provide the vacuum insulation, which provides excellent thermal insulation (para. 0001), along the entire length of the welding torch, thereby thermally insulating the entire torch.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified above, with Reid, by replacing the length in which the vacuum insulated region extends of Achtner, as modified, with the teachings of Reid, to provide the vacuum insulation, which provides excellent thermal insulation (para. 0001), along the entire length of the welding torch, thereby thermally insulating the entire torch.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5910104 to Dobak, III et al. Figures 1 and 4 depict a handheld probe 10 comprising a handle 12 and head 14/16.  Dobak, III et al. states that “The handle can have end caps vacuum brazed to the handle cylinder, to hold a vacuum inside the handle 12, thereby providing insulation” (col. 5, lines 5-10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761